New Energy Technologies, Inc. 3905 National Drive Suite 110 Burtonsville, Maryland 20866 By Edgar February 26 , 2010 United States Securities and Exchange Commission 100F Street, NE Washington, D.C. 20548 Attention: H. Christopher Owings, Assistant Director Mail Stop 4631 Re: New Energy Technologies, Inc .Response to Letter dated February 16, 2010, Regarding the Pre Effective Amendment No. 1 to the Registration Statement on Form S-1 (File No. 333-162417)Filed on October 9, 2009 (the  Registration Statement ). Dear Sir: I am authorized by New Energy Technologies, Inc (the  Company ) to submit the following responses on its behalf to your letter of February 16, 2010 (the  February 16th Letter ) setting forth various comments (collectively, the  Staff Comments ) with respect to the Registration Statement on Form S-1. The numbered responses are keyed sequentially to the numbered paragraphs in the February
